Case 18-13330-JDW      Doc 30   Filed 12/10/18 Entered 12/10/18 10:46:53        Desc Main
                                Document     Page 1 of 3


                  IN THE UNITED STATES BANKRUPTCY COURT FOR
                      THE NORTHERN DISTRICT OF MISSISSIPPI

IN THE MATTER OF:                                             CHAPTER 13 CASE NO.:

DOUGLAS EDWARD HOLLOWAY                                       18-13330-JDW

            OBJECTION TO CONFIRMATION OF FIRST AMENDED PLAN

       COMES NOW Locke D. Barkley, Chapter 13 Trustee, by and through counsel,
and files this Objection to Confirmation of First Amended Plan (the “Objection”) and in
support states as follows:

       1.     The Debtor initiated this proceeding with the filing of a voluntary petition
for relief on August 30, 2018. An amended Chapter 13 plan (Dkt. #23) (the “Plan”) was
filed on November 21, 2018.

       2.     The Debtor is above median income. The Plan is for a 60-month term,
with a plan payment of $1,760.00 per month, and provides for a distribution of 78% to
nonpriority unsecured creditors.

       3.     In Section 4.5 of the Plan the Debtor proposes to maintain a continuing
domestic support obligation (“DSO”) and cure the related arrears. The provision
provides that the continuing payments will begin in January 2019 and arrears will be
paid through December 2018. The proposal by the Debtor includes four payments
which first became due after the petition date.

       4.     The Debtor failed to pay all amounts due under the DSO which first
became payable after the petition date. The Debtor has failed to meet the requirement
of §1325(a)(8).

       5.     The Trustee requests that confirmation of the Plan be denied and the
bankruptcy case dismissed.

       WHEREFORE, PREMISES CONSIDERED, Locke D. Barkley, Chapter 13 Trustee,
prays that upon notice and hearing that this Court enter its order sustaining the


                                            1
Case 18-13330-JDW         Doc 30   Filed 12/10/18 Entered 12/10/18 10:46:53   Desc Main
                                   Document     Page 2 of 3


Trustee’s Objection and for such other relief to which the Trustee and this bankruptcy
estate may be entitled.

      Dated: December 10, 2018

                                           Respectfully submitted,
                                           LOCKE D. BARKLEY, TRUSTEE

                                           BY: /s/ W. Jeffrey Collier
                                           W. JEFFREY COLLIER, ESQ.
                                           Attorney for Trustee
                                           6360 I-55 North, Suite 140
                                           Jackson, Mississippi 39211
                                           (601) 355-6661
                                           ssmith@barkley13.com
                                           MSB No. 10645




                                             2
Case 18-13330-JDW      Doc 30    Filed 12/10/18 Entered 12/10/18 10:46:53         Desc Main
                                 Document     Page 3 of 3


                              CERTIFICATE OF SERVICE

        I, the undersigned attorney for the Trustee, do hereby certify that I electronically
filed the foregoing with the Clerk of Court using the CM/ECF system, and I hereby
certify that I either mailed by United States Postal Service, first class, postage prepaid,
or electronically notified through the CM/ECF system, a copy of the above and
foregoing to the Debtor, attorney for the Debtor, the United States Trustee, and other
parties in interest, if any, as identified below.

       Dated: December 10, 2018

                                          /s/ W. Jeffrey Collier
                                          W. JEFFREY COLLIER




                                              3
